DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “air cooling means for cooling” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Similarly, the limitations “control means for operating the air cooling means” and “a driving means for driving the shutter member” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In the instant case a “air cooling means for cooling” has been interpreted as corresponding to a fan or a blower as noted in paragraph 0017 of the originally filed specification. The control means has been interpreted as a control unit with a CPU or configured by hardware to control the fan and the shutter as noted in paragraph 0024 of the originally field specification. Finally, the driving means for driving has been interpreted as being driven by the control unit or a bimetallic louver which automatically opens or closes per paragraph 0046.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rowe (US Patent Application Publication US 2012/0227930 A1).
Regarding Claim 1, Rowe discloses (Figure 1-6) a cooling device (cooling apparatus 100) comprising: a heat exchanger connected to a cooling object (any of items to be cooled 150a-150d per paragraph 0026 where the items to be cooled have cooling fins on them which form a heat exchanger with the cooling air drawn over the fins  per paragraph 0027); air cooling means for cooling the heat exchanger (fans 160c and 160d); a first temperature sensor for measuring a device-around temperature (temperature sensor 107 senses the temperature of air being drawn into the apparatus 100 per paragraph 0041 which is a temperature around the devices in the apparatus 100); 
control means (control unit 305 which receives ambient temperature sensor signals from sensor 107 and controls the operation of fans 160c and 160d and shutters  115 a and 190 per paragraph 0062) for operating the air cooling means  when a temperature measured by the first temperature sensor is higher than a first reference temperature (as seen in figure 2 when the ambient temperature is above 5C per paragraph 0048-0050, where fans 160c and 160d are operated), and stopping the operation of the air cooling means when the temperature measured by the first temperature sensor is not higher than the first reference temperature, (as seen in figure 3 when the ambient temperature is below 5C, per paragraph 0051-0054, where fans 160c and 160d are not operated where the amount of airflow flowing through the cooling apparatus is lowered to 0.57 cubic meters per second from 1 cubic meter per second per paragraphs 0054 and 0050 respectively), 
a housing accommodating the heat exchanger and the air cooling means ( a housing that contains all component parts of the apparatus 100 is disclose in paragraph 0046 and could contain the outer structure of the apparatus 100 as seen in the figures 1-5), and including an upper air port (an upper air port at outlet shutter 190 as seen in figure 1-5) provided above the heat exchanger (at any one any of items to be cooled 150a-150d) and a lower air port provided below the heat exchanger (at inlets 155b or 155c which are at least partially below the heat exchangers at 150a-150d); 
a shutter member provided in the housing and opening or closing the upper air port (outlet shutter 190) and the lower air port (155b or 155c); and 
driving means for driving the shutter member to open the upper air port and lower air port (the shutter 190 opens or closes the outlet 190a and the inlets 155b and 155c to the atmosphere as closing the outlet shutter 190 closes the system to the atmosphere per paragraph 0056-0060 and figure 2-5) when the temperature measured by the first temperature sensor is higher than a second reference temperature set lower than the first reference temperature (the controller 305 has the outlet shutter 190 in a 2/3 open first intermediate position seen in figure 3 when the temperature is above -20C  but below 5C per paragraph 0052-0053 where the first intermediate position may be two thirds open per paragraph 0069) and driving the shutter member to close the upper air port and the lower air port when the temperature measured by the first temperature sensor is not higher than the second reference temperature (the controller 305 fully moves the outlet shutter  190 to a more closed second intermediate position seen in figure 4 when the temperature is below -20C per paragraph 0055—0056, where the second intermediate position may be one third open or mostly closed per papgah 0069).
Regarding Claim 5, Rowe discloses (Figure 1-6) a cooling method (in cooling apparatus 100) for a heat exchanger that receives heat from a cooling object and transfers the heat to a heat radiating portion (any of items to be cooled 150a-150d per paragraph 0026 where the items to be cooled have cooling fins on them which form a heat radiation portion of a heat exchanger with cooling air drawn over the fins per paragraph 0027), 
wherein the cooling method cools the heat radiating portion by an air cooling system (in the form of fans 160a-160d) when an ambient temperature is higher than a first reference temperature (temperature sensor 107 senses the temperature of air being drawn into the apparatus 100 per paragraph 0041 which is a ambient air temperature  and a controller 305 operates the apparatus in a first mode as seen in figure 2 when the ambient temperature is above 5C per paragraph 0048-0050, specifically where fans 160c and 160d are operated), 
wherein the cooling method stops cooling of the heat radiating portion by the air cooling system,  when the ambient temperature is not higher than the first reference temperature ( the apparatus 100 is operated in a second mode as seen in figure 3 when the ambient temperature is below 5C per paragraph 0051-0054, where fans 160c and 160d are not operated  and where the amount of airflow flowing through the cooling apparatus is lowered to 0.57 cubic meters per second from 1 cubic meter per second per paragraphs 0054 and 0050 respectively), 
wherein a housing accommodating the heat exchanger and the air cooling system is provided ( a housing that contains all component parts of the apparatus 100 is disclosed in paragraph 0046 and  could contain the outer structure of the apparatus 100 as seen in the figures 1-5), and the housing includes an upper air port ( an upper air port at outlet shutter 190 as seen in figure 1-5) provided above the heat exchanger (at any one any of items to be cooled 150a-150d) and a lower air port provided below the heat exchanger (at inlets 155b or 155c which are at least partially below the heat exchangers at 150a-150d);
 wherein a shutter member is provided in the housing (outlet shutter 190), and the shutter member opens or closes upper air port (outlet shutter 190) and the lower air port (per paragraph 0039 the shutter 190 operates between fully opened and fully closed positions)’ 
wherein the cooling method drives the shutter member to open the upper air port and lower air port  (the shutter 190 opens or closes the outlet 190a and the inlets 155b and 155c to the atmosphere as closing the outlet shutter 190 closes the system to the atmosphere per paragraph 0056-0060 and figure 2-5) when the ambient temperature is higher than a second reference temperature set lower than the first reference temperature (the controller 305 has the outlet shutter 190 in a 2/3 open first intermediate position seen in figure 3 when the temperature is above -20C  but below 5C per paragraph 0052-0053 where the first intermediate position may be two thirds open per paragraph 0069), and 
wherein the cooling method drives the shutter member to close the upper air port and the lower air port when the ambient temperature is not higher than the second reference temperature (the controller 305 fully moves the outlet shutter  190 to a more closed second intermediate position seen in figure 4 when the temperature is below -20C per paragraph 0055—0056, where the second intermediate position may be one third open or mostly closed per papgah 0069).
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that Rowe does not disclose the upper air port and lower air port as claimed in amended claim 1 and 5. The examiner respectfully disagrees and notes that the terms upper and lower are broad terms that the lower air port is not limited to the being at the backflow shutters 170 of Rowe as it appears that the applicant is arguing. Rather the examiner has interpreted the upper air port and the lower air port as an upper air port at outlet shutter 190 as seen in figure 1-5, which is provided above the heat exchanger, at any one any of items to be cooled 150a-150d. As well as a lower air port provided below the heat exchanger, at inlets 155b or 155c which are at least partially below the heat exchangers at 150a-150d. Where the shutter 190 opens or closes the outlet 190a and the inlets 155b and 155c to the atmosphere as closing the outlet shutter 190 closes the system to the atmosphere per paragraph 0056-0060 and figure 2-5.  As such Rowe still discloses the claim limitations of the claims 1 and 5 as noted above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Rowe does not disclose natural convection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case the claim language is directed to the operation of shutters but never explicitly claims that the only heat exchange occurs via natural convection. As such Rowe still discloses the claim limitations of claim 1 and 5 as noted above

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763